         Case 8-19-76260-ast   Doc 92   Filed 10/01/19   Entered 10/01/19 16:23:19




Thomas R. Slome
Michael Kwiatkowski
CULLEN AND DYKMAN LLP
100 Quentin Roosevelt Boulevard
Garden City, New York 11530
Telephone: (516) 357-3700
Facsimile: (516) 357-3792
Email: tslome@CullenandDykman.com
       mkwiatkowski@CullenandDykman.com

          and

Russell R. Johnson III
John M. Craig
LAW FIRM OF RUSSELL R. JOHNSON III, PLC
2258 Wheatlands Drive
Manakin-Sabot, Virginia 23103
Telephone: (804) 749-8861
Facsimile: (804) 749-8862
Email: russell@russelljohnsonlawfirm.com
       john@russelljohnsonlawfirm.com

Co-Counsel for New York State Electric and Gas Corporation

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
________________________________________________
                                                ) Chapter 11
In re:                                          )
                                                ) Case No. 19-76260 (AST)
Absolut Facilities Management, LLC, et al.,     ) Case No. 19-76263 (AST)
                                                ) Case No. 19-76267 (AST)
                          Debtors.              ) Case No. 19-76268 (AST)
                                                ) Case No. 19-76269 (AST)
                                                ) Case No. 19-76270 (AST)
                                                ) Case No. 19-76271 (AST)
                                                ) Case No. 19-76272 (AST)
                                                )
                                                ) (Jointly Administered)
                                                )
________________________________________________)




                                            1
      Case 8-19-76260-ast       Doc 92       Filed 10/01/19   Entered 10/01/19 16:23:19




                                 CERTIFICATE OF SERVICE

       I, Michael Kwiatkowski, hereby certify that on October 1, 2019, I caused a true and correct
copy of the Objection of New York State Electric and Gas Corporation To Debtors’ Emergency
Motion For Order Under 11 U.S.C. §§ 105(A) and 366 (I) Prohibiting Utility Companies From
Altering or Discontinuing Service on Account of Prepetition Invoices, (II) Approving Deposit
Account As Adequate Assurance of Payment, and (III) Establishing Procedures For Resolving
Requests By Utility Companies For Additional Assurance of Payment [ECF Doc. No. 90] to be
served (i) via the Court’s CM/ECF electronic notice of all parties who receive such notice, and (ii)
upon the individuals listed below via first-class mail, postage prepaid.

       Schuyler G. Carroll
       Daniel B. Besikof
       Noah Weingarten
       LOEB & LOEB LLP
       345 Park Avenue
       New York, New York 10154
       Debtors’ Counsel

       Christine H. Black, Esq.
       Office of the United States Trustee
       560 Federal Plaza
       Central Islip, New York 11722


                                                           /s/ Michael Kwiatkowski
                                                     Michael Kwiatkowski




                                                 2
